  Case 4:19-cv-03521 Document 1 Filed on 09/18/19 in TXSD Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 MIDTOWN CORNER DBA H-T                            §
 INVESTMENT CORPORATION                            §
 Plaintiff,                                        §
                                                   §    CIVIL ACTION NO.__________
 v.                                                §         JURY DEMANDED
                                                   §
 ACCEPTANCE INDEMNITY                              §
 INSURANCE COMPANY                                 §
 Defendant.                                        §


    DEFENDANT ACCEPTANCE INDEMNITY INSURANCE COMPANY’S
                         NOTICE OF REMOVAL
________________________________________________________________________

TO THE HONORABLE COURT:

          Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Acceptance Indemnity

Insurance Company, in Cause No. 2019-54467, pending in the 189th District Court of

Harris County, Texas, files this Notice of Removal from that court to the United States

District Court for the Southern District of Texas, Houston Division, on the basis of

diversity of citizenship and respectfully shows:

                             I. FACTUAL BACKGROUND

          1.1   On or about August 8, 2019, Plaintiff filed its Original Petition in the matter

styled Midtown Corner dba H-T Investment Corporation v. Acceptance Indemnity

Insurance Company, in the 189th District Court of Harris County, Texas, in which Plaintiff

made a claim for damages to its commercial property under its commercial insurance

policy.

          1.2   Plaintiff served Defendant with process and Plaintiff’s Original Petition on

August 19, 2019.


                                              1
     Case 4:19-cv-03521 Document 1 Filed on 09/18/19 in TXSD Page 2 of 5



        1.3     Plaintiff’s Original Petition states that it owns property at 3716-3722 Main

Street, Houston, Texas. See Pl.’s Original Pet. at ¶ 7. Plaintiff also states that it is a named

insured under an insurance policy issued by the Defendant. Id. Plaintiff alleges that this

property was damaged as the result of a hail and wind storm on August 27, 2017, and that

it filed a claim for said damage under its insurance policy. ¶¶ 8-9. The Plaintiff alleges that

Defendant performed a “substandard and improper inspection” resulting in an inequitable

evaluation of Plaintiff’s losses, as well as improperly denying and/or underpaying the

claim. Id. at ¶¶ 11-13.

        1.4     The Index of Matters Being Filed is attached as Exhibit A to this notice of

removal. A copy of the Harris County Clerk’s file for this case is also attached as Exhibit

B and includes true and correct copies of all executed process, pleadings, and orders. The

Designation of Counsel is attached as Exhibit C.

                                   II. BASIS FOR REMOVAL

        2.1     Removal is proper based upon diversity of citizenship under 28 U.S.C. §§

1332, 1441(a) and 1446.

A.      Complete diversity exists between Plaintiff and Defendant.

        2.2     At the time the lawsuit was filed, Plaintiff was a resident of the State of

Texas. See Pl.’s Original Pet. at ¶ 2.

        2.3     Defendant Acceptance Indemnity Insurance Company is incorporated as a

Nebraska-domiciled insurance company, and has its principal place of business in

Nebraska. Accordingly, Acceptance Indemnity is not a citizen of Texas.

        2.4     Because Plaintiff is a citizen of Texas and Acceptance Indemnity, a foreign

defendant, is the only defendant in this action, there is complete diversity between the




                                               2
     Case 4:19-cv-03521 Document 1 Filed on 09/18/19 in TXSD Page 3 of 5



parties. As such, removal is proper based upon diversity of citizenship under 28 U.S.C. §§

1332(a)(1), 1441(a), and 1446.

B.      The amount of damages prayed for by Plaintiff exceeds the amount in
        controversy required to confer diversity jurisdiction on this Court.

        2.5    Federal courts have subject matter jurisdiction over actions between citizens

of different states in which the amount in controversy exceeds $75,000. 28 U.S.C.

§1332(a)(1); Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 882 (5th Cir. 2000).

Generally, an amount in controversy for the purposes of establishing federal jurisdiction is

determined by the Plaintiff’s complaint. De Aguilar v. Boeing Co., 47 F.3d 1404, 1411-12

(5th Cir. 1995).

        2.6    In its petition, Plaintiff expressly states that it “seeks relief of no less than

$200,000.00, but no more than $1,000,000.00.” See Pl.’s Original Pet. at ¶ 59.

        2.7    Because Plaintiff has prayed for damages in excess of $75,000, this case

may be properly removed to federal court.

              III. THE REMOVAL IS PROCEDURALLY CORRECT

        3.1    Defendant was first served with Plaintiff’s Original Petition and process on

August 19, 2019. Thus, by filing its Notice of Removal and accompanying documents on

this date, Defendant files its Notice of Removal within the 30-day time period required by

28 U.S.C. §1446(b).

        3.2    Venue is proper in this District and Division under 28 U.S.C. §1446(a)

because this District and Division include the county in which the state action has been

pending and because a substantial part of the events giving rise to Plaintiff’s claims

allegedly occurred in this District and Division.




                                              3
   Case 4:19-cv-03521 Document 1 Filed on 09/18/19 in TXSD Page 4 of 5



        3.3     Pursuant to 28 U.S.C. §1446(d), promptly after Defendant files this Notice,

written notice of the filing will be given to Plaintiff, the adverse party.

        3.4     Pursuant to 28 U.S.C. §1446(d), a true and correct copy of this Notice of

Removal will be filed with the Clerk of the Hidalgo County Court, promptly after

Defendant files this Notice.

                                     IV. CONCLUSION

        4.1     Based on the foregoing, the exhibits submitted in support of this Notice, and

other documents filed contemporaneously with this Notice and fully incorporated herein,

Defendant Acceptance Indemnity Insurance Company hereby removes this case to this

Court for trial and determination.



                                                    Respectfully submitted,

                                                    GAULT, NYE & QUINTANA, L.L.P.
                                                    P.O. Box 6666
                                                    Corpus Christi, Texas, 78466
                                                    Telephone: (361) 654-7008
                                                    Fax: (361) 654-7001


                                                    By:       /s/ Mikell A. West
                                                          Mikell A. West
                                                          Attorney-in-Charge
                                                          State Bar No. 24070832
                                                          Southern Dist. No. 1563058
                                                          mwest@gnqlawyers.com

                                                    ATTORNEY FOR ACCEPTANCE
                                                    INDEMINITY INSURANCE
                                                    COMPANY




                                               4
  Case 4:19-cv-03521 Document 1 Filed on 09/18/19 in TXSD Page 5 of 5




Of counsel:

GAULT, NYE & QUINTANA, L.L.P.
P.O. Box 6666
Corpus Christi, Texas, 78466
Telephone: (361) 654-7008
Fax: (361) 654-7001
Thomas F. Nye
State Bar No. 15154025
Southern Dist. No. 7952
tnye@gnqlawyers.com


                          CERTIFICATE OF SERVICE

        I, Mikell A. West, certify that on September 18, 2019, a copy of Defendant
Acceptance Indemnity Insurance Company’s Notice of Removal was electronically filed
on the CM/ECF system, and will be served on the following attorney in charge for
Plaintiff, Midtown Corner dba H-T Investment Corporation.


VIA CM/RRR #7018 0360 0000 9115 1244
Chad T. Wilson
Patrick C. McGinnis
Chad T. Wilson Law Firm, PLLC
455 E. Medical Center Blvd, Ste 555
Webster, Texas 77598



                                             By:     /s/ Mikell A. West
                                                   Mikell A. West




                                         5
